Citation Nr: 9920104	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease resulting from tobacco use in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  By rating action dated in December 1993 the Department 
of Veterans Affairs (VA) Regional Office (RO), Detroit, 
Michigan, denied entitlement to service connection for 
chronic obstructive pulmonary disease and confirmed and 
continued a 10 percent evaluation for the veteran's 
service-connected restrictive lung disease resulting from 
exposure to asbestos during service.  The veteran appealed 
from the denial of service connection and from the evaluation 
assigned for the service-connected lung disease.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in June 1996 when it was remanded for further action.  In a 
March 1998 rating action the evaluation for the veteran's 
service-connected restrictive lung disease was increased to 
30 percent.  The veteran indicated in writing in March 1998 
that he considered his appeal regarding the increased rating 
for the service-connected restrictive lung disease satisfied.  
Thus, that issue is no longer in an appellate status.  The 
regional office later continued the denial of service 
connection for chronic obstructive lung disease.  The case is 
again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has established service connection for 
restrictive lung disease resulting from asbestos exposure 
during service, currently rated 30 percent disabling.

2.  Chronic obstructive lung disease was not demonstrated 
during the veteran's military service.  That condition was 
initially medically demonstrated many years following the 
veteran's release from active duty.  That condition is 
considered a result of the veteran's smoking.  

3.  There has been no medical evidence submitted establishing 
that chronic obstructive pulmonary disease developed due to 
inservice smoking or that the veteran's nicotine dependence 
began during his active military service.  






CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for chronic obstructive lung disease 
resulting from tobacco use in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect any complaints or findings regarding a pulmonary 
disability.  His service medical records also reflect no 
reference to cigarette smoking or other tobacco use.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1991.  He referred to scar tissue on 
his lungs found in October 1986 due to asbestos exposure.  

In a February 1992 statement Daniel E. McDonnell, M.D., 
indicated that he had evaluated the veteran in January 1991.  
It was noted that the veteran had been a smoker but had 
stopped in 1986.  The only history of any pulmonary problems 
the veteran could relate was that in World War II in the Navy 
he had had fume inhalations and a febrile illness that was 
undiagnosed at the time.  He also described asbestos exposure 
while working in the boiler rooms in the Navy.  The veteran's 
chest X-rays and a CT of the thorax were reviewed.  The CT of 
the thorax showed bilateral pleural densities with pleural 
plaques and a tiny parenchymal nodule.  Dr. McDonnell stated 
it was his impression that the findings were most consistent 
with pleural plaques associated with asbestos exposure.  He 
stated that based on the history it was most likely related 
to asbestos exposure during World War II.  

The veteran was examined by the VA in April 1992 and the 
diagnoses included status post exposure to asbestos with 
pleural plaques and pulmonary infiltrates with mild 
emphysema.  

An October 1993 statement by the chief of the pulmonary 
disease section at a VA medical center indicated that he had 
interviewed and examined the veteran during that month and 
had reviewed his chest X-rays, pulmonary function tests and 
outside CT scans of the chest.  He indicated that the veteran 
had been a lifelong smoker who had served as a boilermaker in 
the Navy.  He had developed severe shortness of breath on 
minimal exertion.  Various findings were recorded on physical 
examination.  It was indicated that the pulmonary function 
studies showed severe obstructive disease with a possible 
minimal restrictive defect.  It was indicated that the 
pleural plaque seen on the chest X-ray and CT scan were 
completely consistent with the history of asbestos exposure 
and tended to confirm that significant exposure had occurred.  
It was indicated that the pulmonary function study suggested 
that the majority of the veteran's breathing impairment was 
obstructive in nature which was the type of abnormality most 
commonly seen in association with cigarette smoking.  

As indicated previously, in a December 1993 rating action 
service connection was established for restrictive lung 
disease.  Service connection for chronic obstructive lung 
disease was denied.  

In a March 1994 statement the veteran indicated that 
cigarette smoking had contributed to his chronic obstructive 
pulmonary disease.

In an April 1994 statement, Dwayne M. Griffin, D.O., 
indicated that the veteran had been a boilermaker in the navy 
from 1943 to 1946 during which time he had been exposed to 
asbestos.  Dr. Griffin indicated that the veteran had a 
significant history of smoking and had quit in 1986.  He 
noted that pulmonary function tests reflected that the 
veteran had restrictive lung disease.  He related that the 
veteran had met all of the criteria for having interstitial 
lung disease which included known environmental exposure.

The veteran was afforded a VA examination in November 1996.  
The veteran related that he had had shortness of breath since 
1990 and the condition was getting worse.  He reported that 
he had been a ship boiler repairman in the Navy and had been 
exposed to asbestos.  It was indicated that he had smoked 
from age 12 and had later smoked up to three packages per 
day.  Various findings were recorded on physical examination.  
It was noted that the chest X-ray findings of pleural plaques 
and lower lobe infiltrates and changes were typical of 
asbestosis.  It was indicated that the pulmonary function 
test showed a mixed obstruction (chronic obstructive 
pulmonary disease) due to smoking and restrictive lung 
disease due to asbestosis impairment.  He expressed an 
opinion that the obstructive lung disease was contributing 
50 percent of the veteran's symptoms of shortness of breath 
and coughing and the restrictive lung disease was 
contributing 50 percent of the symptoms.  

In a December 1997 statement the veteran indicated that he 
began smoking occasionally but not steadily in about 1941.  
He related that he enlisted in the Navy in 1943 and began 
smoking on a daily basis.  He stated that each pay day he 
would buy three cartons of cigarettes which he considered a 
month's supply.  He related that on occasions he ran out 
early and would borrow a pack or two.  He indicated that in 
between cigarette smoking he smoked a pipe.  He related that 
he used the pipe when working on boilers in the Navy often 
because of the grease on his hands but he always went back to 
cigarettes.  He stated that if he awoke in the morning 
without a cigarette he was in a panic stage and would get a 
cigarette from the first person who was nearby.  

The veteran further related that progression was there but he 
did not realize it.  He indicated that smoking went on all 
through his Navy service and also when he was back in 
civilian life.  He did not think he was ever without a 
cigarette in his hands.  He stated that he had progressed to 
three packs a day and then to four or five packs a day plus a 
cigar in between.  He related that he eventually stopped 
smoking in 1986 after having a stroke.  

The regional office later received records from the Burns 
Clinic Medical Center reflecting the veteran's treatment for 
various conditions including his pulmonary conditions from 
1986 to 1997. 

In an August 1998 statement Dr. Griffin indicated that the 
veteran had a history of restrictive lung disease.  He also 
had a history of smoking which he stated began while he was 
in the Navy.  Dr. Griffin indicated it was known that 
patients with asbestos exposure and smoking had a much higher 
incidence of cancer and lung disease.  He stated that 
undoubtedly there was some contribution from smoking toward 
his lung impairment.  He stated that there was no known way 
to actually determine what degree of lung disease was 
secondary to smoking versus asbestos exposure.  He stated 
that undoubtedly it was a combination of the two that had 
resulted in him suffering dyspnea with just minimal activity.  

II.  Analysis

The threshold question that must be resolved with regard to 
any claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995). In order to establish a well grounded 
claim for service connection for chronic obstructive 
pulmonary disease due directly to tobacco use or secondarily 
to nicotine dependence, the record must include competent 
medical evidence that this condition resulted from inservice 
tobacco use, or that the veteran was nicotine dependent in 
service and nicotine dependence caused or contributed to the 
development of chronic obstructive pulmonary disease.

In this case, as noted previously, the veteran's service 
medical records, including the report of his physical 
examination for separation from service do not reflect any 
complaints or findings regarding a pulmonary disorder.  
Pulmonary conditions were initially medically demonstrated 
many years following the veteran's release from active duty.  
Service connection has been established for a restrictive 
lung defect on the basis that that condition resulted from 
exposure to asbestos during service.  

The veteran has maintained that service connection should be 
granted for his chronic obstructive lung disease since that 
condition developed as a result of tobacco use during 
service, including smoking cigarettes and a pipe.  

The Board notes that in an opinion in May 1997 the VA General 
Counsel indicated that if a veteran acquired a nicotine 
dependence during service and if nicotine dependence was 
considered to be a proximate cause of disability or death 
resulting from use of tobacco products by the veteran, then 
service connection should be established on a secondary 
basis.  O.G.C. Precedent Opinion 19-97 (May 13, 1997).  In 
June 1998 Public Law 105-178 was enacted which amended 
38 U.S.C.A. §§ 1110 and 1131 to preclude payment of 
compensation for disability resulting from a tobacco related 
disease or injury which became manifest during a veteran's 
military service or to the requisite degree of disability 
during a presumptive period specified in 38 U.S.C.A. § 1112 
or 1116.  In July 1998 Public Law 105-206 was enacted 
inserting a new section which prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  The new section 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before 
June 8, 1998.  Thus, the new section would not affect the 
veteran in the instant case.  

The evidence of record, including the November 1996 VA 
examination report, indicates that the veteran's chronic 
obstructive lung disease resulted at least in part from his 
smoking.  However, the evidence does not establish that the 
veteran's chronic obstructive lung disease was caused by 
smoking in service or that nicotine dependence began during 
his military service.  The veteran himself related in his 
December 1997 statement that he had begun smoking in 1941, 
prior to his entry into the military service.  Thus, his 
nicotine dependence may have begun at that time.  The veteran 
has not submitted any medical evidence, medical opinion or 
medical authority or other evidence to support his assertion 
that his chronic obstructive lung disease developed from 
nicotine use in service or nicotine dependence that in turn 
began during his active military service. 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303(d), 3.310. Accordingly, 
under the circumstances, the Board concludes that the veteran 
has not submitted a well-grounded claim for service 
connection for chronic obstructive lung disease as a result 
of nicotine dependence beginning in service.  Since the claim 
is not well grounded it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


ORDER

Entitlement to service connection for chronic obstructive 
lung disease resulting from tobacco use in service is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

